SECOND AMENDMENT TO THE CUSTODY AGREEMENT THIS SECOND AMENDMENT dated as of this 16th date ofOctober, 2014, to the Custody Agreement dated as of September 12, 2012, as amended January 25, 2013 (the "Agreement"), is entered into by and between FACTORSHARES TRUST, a Delaware statutory trust and U.S. BANK, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Company and the Custodian desire to amend the Agreement to add the ISE Cyber Security ETF and to amend the fees; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B is hereby superseded and replaced in its entirety with Amended Exhibit B attached hereto. Amended Exhibit C is hereby superseded and replaced in its entirety with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. FACTORSHARES TRUST U.S. BANK, N.A. By: /s/ Samuel Masucci, III By: /s/ Michael R. McVoy Name:Samuel Masucci, III Name:Michael R. McVoy Title: President
